Citation Nr: 0510550	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-19 750	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico


THE ISSUE

Entitlement to additional apportionment of the veteran's VA 
compensation benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1967 to 
September 1970.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an August 2002 special apportionment decision 
by the VARO which award apportionment of the veteran's 
benefits in the amount of $86.00 to the appellant (veteran's 
spouse).  The appellant and the veteran were both notified of 
this decision.  That same month, the appellant filed a notice 
of disagreement pertaining to the amount of the 
apportionment.  She argued that a larger apportionment was 
warranted.  In a special apportionment decision dated in 
October 2002, the appellant was awarded an increased in her 
apportionment award to 20 percent of the veteran's monthly 
disability compensation benefit, amounting to $ 216.00.  In 
December 2002, notice of this decision was given to both the 
appellant and the veteran.  In December 2002, the appellant 
submitted her disagreement with the apportionment in the 
amount of $216.00.  The veteran also filed a timely 
disagreement with the decision, arguing that $216.00 was too 
much of an apportionment.  In June 2003, the appellant and 
the veteran were both mailed statements of the case.  In July 
2003, the appellant filed a substantive appeal.  The veteran 
did not file any additional correspondences, to include a 
substantive appeal.

The appellant testified before a Decision Review Officer at 
the RO in December 2003 and before the undersigned Veterans 
Law Judge at a Travel Board hearing in April 2004.  Appellant 
submitted additional evidence in April 2004 along with a 
written and signed waiver of right to allow first 
consideration of this evidence by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This issue in this case involves an apportionment.  A review 
of the records shows that not all due process procedures have 
been satisfied.  As such, this matter must be remanded to the 
RO to cure several procedural defects, and to have the claim 
readjudicated on the merits.

As a preliminary matter, the Board notes that in May 2002 the 
appellant filed a claim for apportionment of the veteran's VA 
compensation benefits.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted in November 2000.  This liberalizing law is 
applicable to this claim because it is pending before VA.  
See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  
The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 
(to be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  As such, a VCAA 
letter must specifically:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004).  Accordingly, on remand, 
the RO must send both the appellant and the veteran, 
including their representatives, appropriate VCAA notice 
letters.

In addition, since this appeal involves an apportionment of 
the veteran's VA compensation benefits, it is a 
"simultaneously contested claim," which is defined as the 
situation in which the allowance of one claim results in the 
disallowance of another claim involving the same benefit or 
the allowance of one claim results in the payment of a lesser 
benefit to another claimant.  38 C.F.R. § 20.3(p) (2004).  

Because this is a contested claim, VA is obligated to inform 
interested parties of the contents of a filed Substantive 
Appeal.  See 38 C.F.R. § 19.102 (2004); in this case, there 
is no indication that the veteran has been provided with the 
contents of the appellant's Substantive Appeal.  For this 
reason as well, this matter must be remanded.

The Board also concludes that before this appeal can be 
decided, VA needs updated financial information from both the 
appellant and the veteran.  In this regard, the Board notes 
that under VA regulations, all or any part of a veteran's 
benefits may be apportioned if the veteran's spouse is not 
residing with the veteran and the veteran is not discharging 
his or her responsibility for the spouse's support.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. § 3.450(a)(1)(ii) 
(2004).  In addition, where hardship is shown to exist, 
compensation may be specially apportioned between the veteran 
and his or her dependents on the basis of the facts in the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  38 C.F.R. § 3.451 (2004).  
Factors to be considered include the amount of VA benefits 
payable, other resources and income of the parties in 
interest, and any special needs of the respective parties.  
Id.  

A review of claims file raises the question as to whether the 
veteran is still currently married to the appellant.  In June 
2004, VA mailed the veteran a letter requesting whether he 
had had a change in the number of his dependents.  In March 
2004, the veteran filled out a form and checked the box 
indicating that he was not married.  In the remark section, 
however, he reported that he was going through a divorce.  
Clarification is needed as to whether the veteran and the 
appellant are still married.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant, and 
her representative, as well as the 
veteran, and his representative, a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  This letter should 
(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in his possession 
that pertains to the claim. 

2.  The veteran, and his representative 
should be furnished with the contents of 
the appellant's Substantive Appeal.

3.  The RO should furnish the appellant 
with a VA Form 5655 (Financial Status 
Report) and request that she complete it 
showing all of her income and expenses.  
The significance of the appellant's 
compliance with this request should be 
explained.  

4.  The RO should furnish the veteran 
with a VA Form 5655 (Financial Status 
Report) and request that he complete it 
showing all of his income and expenses.  
The significance of the veteran's 
compliance with this request should be 
explained.  

5.  Contact the veteran and the appellant 
for the purpose of determining whether 
they are still married.  If any party 
claims that they are divorced, such party 
should submit a copy of the divorce 
decree.

6.  After completion of the foregoing, 
adjudicate the appellant's claim of 
entitlement to an increased apportionment 
of the veteran's VA compensation benefits 
in light of all pertinent evidence and 
legal authority.  

7.  The appellant and her representative 
and the veteran and his representative, 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




